TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 29, 2015



                                     NO. 03-13-00726-CR


                                    Ex parte Garet Johnson




       APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying habeas relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas relief. Therefore, the Court affirms the trial court’s

order denying habeas relief.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.